Title: From George Washington to Laurence Muse, 11 March 1784
From: Washington, George
To: Muse, Laurence



Sir,
Mount Vernon 11th March 1784

Having luckily found some printed blank Deeds, I am enabled to dispatch your business sooner than I expected.
The return of these Deeds to me, executed before proper Evidences, will entitle you to receive the Sum I expressed a willingness to pay you, on Accot of your Fathers expences to the Ohio.
Should Deeds (which I do not believe is the case) have been executed before for the 3323 acres specified in those now sent, no bad consequences can follow the second signing of them, as both would express the same thing but it would induce, & warrant my paymt of the above mentioned money, from which good may result.
I hope the Witnesses will be such as expect to attend the next Generl Court, that there may be no hazard of the proof—& the sooner I can get them returned to me the better, as the time is now short, or, instead of bringing them back to me, a letter from my friend Colo. Edmd Pendleton, assuring me that they are in his hands, properly executed, & that he will carry or send them to the Court for recording, will be preferable.
If no Deed should have passed for the 2000 acres in the other tract adjoining (which I am entitled to by purchase from Mr William Bronaugh) & which was to have been in exchange, with other considerations for the 3323 herein mentioned, I will, without delay, cause them to be executed; and, in the mean time, pass my Bond for the title. But from what you said respecting this matter, and from the tenor of your Fathers Letter to me of the 6th of Jany 1775—which I shewed you, there can

be little doubt of its having happened already. I am, Sir Your very humble Servt

G: Washington


PS. Not knowing whether your father has a wife living or not, I have drawn the release on that supposition.

